Citation Nr: 1535473	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966, to include service in Vietnam from May 1965 to May 1966 in a field artillery battery.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in May 2015.  At that time, the Veteran requested an extension of 30 days in which to submit additional treatment records and such request was granted by the undersigned, but no additional evidence was thereafter received by the Board.  

The certified issue relating to the Veteran's entitlement to service connection for PTSD is expanded to include all acquired psychiatric disorders, otherwise variously diagnosed in the record, per Clemons v. Shinseki, 23 Vet. App. 1,5 (2009).  

The Board herein finds that new and material evidence has been received by VA to reopen the Veteran's previously denied claim for service connection for PTSD.  That reopened claim and the Veteran's original claim for service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied by RO action in November 1993 and most recently in January 1995, and following notice to the Veteran of such action and his right to appeal, no appeal of the January 1995 denial was initiated.  

2.  Since entry of that January 1995 denial, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  The Veteran engaged in combat with the enemy, one or more of his stressors leading to the postservice onset of PTSD is combat-related, and there is medical evidence linking the Veteran's PTSD to one or more of his inservice stressors.  


CONCLUSIONS OF LAW

1.  The January 1995 denial of service connection for PTSD is final; new and material evidence has been received by VA since entry of that denial so as to permit reopening of the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 138384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ, here the RO, or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD was initially denied by RO action in November 1993 on the basis that no current disability as to the PTSD was shown.  The Veteran initiated an appeal, but did not then perfect that appeal, which rendered the denial final.  See 38 C.F.R. §§ 3.104, 20.1103 (2015).  A claim to reopen followed, which the RO denied in January 1995 based on the finding that no new and material evidence had been received.  No appeal was initiated, thereby rendering final the January 1995 denial.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony offered at his Board hearing in May 2015, in addition to treatment records compiled by VA since entry of the most recent, final denial.  That evidence reflects multiple diagnoses of PTSD, as well as further details, including full names of individuals with whom the Veteran served in combat in Vietnam and who were killed in action, the circumstances of one such death, and its aftermath particularly as it affected the Veteran.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened.  38 U.S.C.A. § 5108.  

As to the merits of that reopened claim, the Board notes that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) which requires that a diagnosis of PTSD must be in conformity with applicable criteria; there must be a link, established by medical evidence, between current symptoms and an inservice stressor; and there must be credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. 3.304(f).  Verification of the occurrence of a claimed stressor is unnecessary where a veteran engaged in combat against the enemy and the stressor is combat-related.  Id.  

The record reflects that the Veteran engaged in combat with the enemy in Vietnam while serving in the field artillery.  He credibly recounts the loss of two fellow servicemen and the effects of their deaths, as well as seemingly endless weaponry fire he directed at targets and concurrent verbal communications to him as to the resulting number of enemy killed.  There is no clear and contrary evidence of record to the contrary as to the Veteran's stressor(s) or other dispositive fact.  Notice is taken that no PTSD diagnosis was offered on the initial postservice VA examination in June 1993 or most recently in June 2011; yet the record is replete with PTSD diagnoses entered by multiple VA medical professionals, who have furnished him longstanding, ongoing mental health care for treatment of PTSD.  The Board also notes that the RO in requesting the VA examination in 2011 advised the VA examiner in advance and in writing that the stressor and diagnosis were essentially conceded and that the basis of the examination was to ascertain the linkage between the Veteran's stressor(s) and his PTSD.  This the VA examiner did not do.  That notwithstanding, the requested link between stressor and pathology is verified through recently provided evidence from the VA's Vet Center as to the existence, frequency, and content of the Veteran's intrusive thoughts of his Vietnam experiences, his nightmares thereof, and inability to verbalize involving his PTSD events without shutting down, but who nevertheless was able to reveal his Vietnam experiences to a trusted therapist at the Vet Center prior to his retirement.  

While there clearly is evidence contraindicating entitlement, the evidence supporting entitlement outweighs that to the contrary.  Accordingly, a grant of service connection for PTSD is found to be in order.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for PTSD is reopened.  

Service connection for PTSD based on a reopened claim therefor is granted.


REMAND

There remains at issue per Clemons the question of the Veteran's entitlement to service connection for any acquired psychiatric disorder, other than PTSD, which has not been developed or adjudicated to date.  Among the other psychiatric diagnoses of record are major depressive, anxiety, and panic disorders.  In order to permit the AOJ to complete the necessary actions, remand is necessitated.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ascertain from the Veteran whether, in light of the Board's actions regarding his PTSD claim, he wishes to continue his appeal as to his entitlement to service connection for any acquired psychiatric disorder other than PTSD.  If not, further action is unnecessary; if so, then proceed to fully develop such matter, to include compliance with the VA's duties to notify and assist, followed by its adjudication.  

2.  Obtain for inclusion in the Veteran's VA claims folder any pertinent VA treatment records, not already on file, including but not limited to those compiled at the Warwick Vets Center.  

3.  Thereafter, arrange for the Veteran to undergo a VA examination to assess the nature and etiology of his claimed acquired psychiatric disorder other than PTSD.  The claims folder or a copy thereof, including this remand, should be provided to the examiner and the examiner.  The requested psychiatric or psychological examination should encompass a complete psychiatric history, mental status evaluation, and any testing deemed necessary by the examiner.  Pertinent diagnoses pertaining to any acquired psychiatric disorder, other than PTSD, should be fully set forth. 

The examiner is asked to offer medical opinions as to the following questions, providing a complete rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder, other than PTSD, now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

4.  Lastly, readjudicate the issue of the Veteran's entitlement to service connection for any acquired psychiatric disorder, other than PTSD, and if the benefit sought is denied, then provide the Veteran with a statement of the case and afford him a reasonable period for a response, prior to return of the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


